Exhibit 10.4

Apache Corporation

Amendment of Restricted Stock Unit Awards

 

Recipient Name:    Michael S. Bahorich (“Recipient”, “Employee,” “you” or
“your”) Company:    Apache Corporation Amendment:    This is a summary of the
amendment of the terms of your grant(s) of Restricted Stock Units (“RSUs”) under
certain prior notices (the “Grant Notices”) subject to the terms of the Apache
Corporation 2011 Omnibus Equity Compensation Plan, as amended (the “Plan”) and
the Restricted Stock Unit Award Agreements (the “Agreements”).    You were
previously awarded Apache Corporation RSUs in accordance with the terms of the
Plan and the Agreements. In connection with your release from service with the
Company effective June 30, 2015 (the “Termination Date”) and the terms of the
release and settlement agreement between you and the Company (the “Release
Agreement”), for purposes of continued vesting of the prorated portion of your
outstanding RSUs under the Plan determined as of the Termination Date, upon your
acceptance of this Amendment, the Company agrees that such prorated portion of
your outstanding RSUs will continue to vest according to their original
schedules and any agreed amendments to said equity plan and award agreements as
if you continued employment with the Company after your Termination Date,
provided that such vesting shall occur at such times solely if you are then in
compliance with the provisions of the Release Agreement. For the avoidance of
doubt, however, you will not be treated as continuing in employment with the
Company after the Termination Date for purposes of the Change of Control
provisions of the Plan and the Agreements. Employee’s exclusion from receiving
the benefits of the Change of Control provisions of the Plans and Agreements
shall not diminish nor terminate the other rights and benefits provided to
Employee regarding RSUs and in lieu of TSRs under the Apache Corporation
Employee Release and Settlement Agreement between Employee and Apache
Corporation. Affected Awards:    Prorated portion of your outstanding RSUs under
the Plan as of the Termination Date as set forth in Annex A. Plan:    Apache
Corporation 2011 Omnibus Equity Compensation Plan, as amended

 

1



--------------------------------------------------------------------------------

Acceptance:

   Please indicate your acceptance of this Amendment by executing the attached
Amendment and returning it to Margery M. Harris. Upon acceptance of this
Amendment you will be able to continue to access your account at
netbenefits.fidelity.com. By accepting this Amendment, you will have agreed to
the terms and conditions set forth in the Amendment and the terms and conditions
of the Plan. You also agree to immediately notify Apache Corporation of any
future change in your address or other contact information. If you do not accept
this Amendment, for purposes of continued vesting of the prorated portion of
your outstanding RSUs, you will be treated as terminating from employment with
the Company on the Termination Date.

 

2



--------------------------------------------------------------------------------

Apache Corporation

Amendment of Restricted Stock Unit Agreements

This Amendment to the Restricted Stock Unit Award Agreements is entered into in
connection with the Recipient’s release from service with Apache Corporation
(together with its Affiliates, the “Company”) effective June 30, 2015 (the
“Termination Date”) and the terms of the release and settlement agreement
between the Recipient and the Company (the “Release Agreement”) and governs all
outstanding RSUs under the Plan and the Agreements, determined as of the
Termination Date, between the Company and the Recipient.

 

  1. Section 3 of each of the Agreements is hereby amended to add a new
paragraph at the end thereof, which shall read as follows:

Release Agreement. Notwithstanding the provisions of Section 3 of any Agreement
or the provisions of the Grant Notices or the Plans to the contrary, for
purposes of continued vesting of the prorated portion of your outstanding RSUs,
the Recipient’s employment shall be deemed to continue with the Company
following the Termination Date provided that the Recipient remains in compliance
with the provisions of the Release Agreement. The Recipient shall immediately
notify the Company of any future change in address or other contact information.

 

  2. The remaining terms of the Agreements and the Plan shall continue in full
force and effect except as provided in the controlling Apache Corporation
Employee Release and Settlement Agreement between Recipient and Apache
Corporation.

 

  3. This Amendment may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

  4. If any provision of this Amendment is held invalid or unenforceable, the
remainder of this Amendment shall nevertheless remain in full force and effect,
and if any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances, to the fullest extent permitted by law.

 

1



--------------------------------------------------------------------------------

IN WITNESS HEREOF the parties have caused this Amendment to be executed, agreed,
and accepted, effective as of June 30, 2015.

 

APACHE CORPORATION       MICHAEL S. BAHORICH, RECIPIENT By:  

/s/ Margery M. Harris

      By:  

/s/ Michael S. Bahorich

  Margery M. Harris         Michael S. Bahorich   Executive Vice President,   
       Human Resources        

 

ATTEST:

/s/ Cheri L. Peper

Cheri L. Peper Corporate Secretary

 

2



--------------------------------------------------------------------------------

Apache Corporation

Prorated Portion of Unvested RSUs

Annex A

 

Restricted Stock Unit Grants (RSUs)

 

Grant

   Grant
Date      Last Vesting
Date      Next Vesting
Date      Prorated
Portion of
Award1     Next Tranche of
Awards Vesting      Prorated Award
Based on Days  

2012 RSU

     05/22/12         05/22/15         05/22/16         11 %      1,724        
183   

2013 RSU

     05/16/13         05/16/15         05/16/16         12 %      2,867        
352   

2014 RSU

     05/13/14         05/13/15         05/13/16         13 %      4,134        
542                 

 

 

    

 

 

 

Subtotal:

                8,725         1,077                 

 

 

    

 

 

 

 

1  Represents the portion of the vesting period worked since the most recent
vesting date.